Citation Nr: 1549048	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-21 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for tuberculosis pleurisy with effusion, arrested.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to November 1953.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the present claim currently resides with the RO in Oakland, California.

In his August 2011 substantive appeal (VA Form 9), the Veteran indicated that he desired to appear at a hearing before a Veterans Law Judge (VLJ).  This request was later withdrawn in August 2014.  However, in March 2015, his representative asserted that the Veteran would like to testify at a hearing before a VLJ at a local VA office.  Thereafter, in September 2015, the Board sought to clarify whether the Veteran would like a hearing.  In October 2015, the Veteran's representative notified the Board that it was unable to contact the Veteran, and thus, is unable to confirm his desire for a hearing or his current address.  In light of the foregoing, the Board deems the hearing request withdrawn and will proceed with adjudication of the present matter.

As a related matter, the record reveals that multiple pieces of VA correspondence that were mailed to the Veteran's last known address during the past year have been returned to VA as undeliverable and without a forwarding address.  The Board notes that it is the burden of the Veteran to keep VA apprised of his whereabouts and, if he does not do so, there is no burden on VA to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Hampton v. Nicholson, 20 Vet. App. 459 (2006) (holding that in the absence of clear evidence that the Board's regular mailing practices were not regular or were not followed, the Board is presumed to have properly mailed a copy of its decision to the last known address of a claimant).  Without the Veteran keeping VA apprised of his current address, VA is not held responsible for communications that are returned undeliverable.  The Board will therefore proceed to decide the case on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was diagnosed with tuberculosis in service in 1952 and has had service connection for this condition since December 1953.

2.  During the period on appeal, the Veteran has demonstrated dyspnea on exertion, but has not had active tuberculosis or tuberculosis that has been productive of at least moderately advanced lesions or other significantly disabling residuals.


CONCLUSION OF LAW

The criteria for a compensable disability rating for tuberculosis pleurisy with effusion, arrested, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6701-6724 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Prior to the RO's initial unfavorable decision on the Veteran's claim for a compensable rating for tuberculosis pleurisy with effusion, arrested, VA provided proper notice of the evidence necessary to support the claim in December 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, pursuant to VA's duty to assist in the development of a claim, VA provided an examination in May 2011 and associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and a written statement.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).  The Board notes here that in a July 2015 Informal Hearing Presentation, the Veteran's representative noted that the May 2011 examination is no longer contemporaneous and requested that the Board consider whether a new examination is warranted.  To this point, the Board acknowledges that the Veteran has not asserted that his symptoms have worsened since the May 2011 examination, and thus, a remand for a new examination is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Further, the Board finds that the May 2011 examination is adequate, as the examiner reviewed the Veteran's relevant medical history, performed a thorough clinical evaluation, and provide a clear picture of the current severity of the Veteran's disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  The Merits of the Claim

Service connection for tuberculosis pleurisy with effusion was awarded in a May 1954 rating decision.  At that time, the Veteran was granted a 100 percent rating, effective December 1, 1953.  The May 1954 rating decision documents the schedular ratings that were to be assigned thereafter, in accordance with the rating criteria that were in effect at the time: 50 percent rating, effective July 10, 1955; 30 percent rating, effective July 10, 1959; and a noncompensable rating, effective July 10, 1965.

Thereafter, a claim for a compensable rating was denied in an August 2004 rating decision.  The Veteran did not express disagreement with the August 2004 decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the August 2004 determination.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2004 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In September 2008, the Veteran filed a claim for a compensable rating that gave rise to the current appeal. 

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under 38 C.F.R. § 4.97, veterans entitled to receive compensation for tuberculosis as of August 19, 1968, are rated under Diagnostic Codes 6701-6724.  The general rating formula for inactive pulmonary tuberculosis provides a 100 percent rating for two years after the date of inactivity, following active pulmonary tuberculosis.  Thereafter, for four years, or in any event, to six years after the date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to 11 years after the date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately advanced lesions, provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology, a 20 percent rating is assigned.  Otherwise, only a noncompensable rating is assigned.

Here, in August 2014, the Veteran reported that he has experienced night sweats, tiredness, and fatigue that he associates with tuberculosis since 1952.

During the entire period on appeal, VA treatment records document a finding of inactive tuberculosis.  The report of the Veteran's May 2011 VA examination documents a history of tuberculosis and tuberculosis pleurisy with persisting residual pleural thickening and lung granulomas.

The examiner documented a positive pulmonary history of non-productive cough, wheezing, dyspnea on mild exertion, night sweats, cor pulmonale, right ventricular hypertrophy (RVH), pulmonary hypertension, and an incident of pleurisy with empyema when he was initially treated for tuberculosis.  Notably, however, the examiner found no current evidence of pulmonary hypertension or acute lung disease.  Further, the Veteran's tuberculosis is inactive; he has not experienced a recurrence of tuberculosis since he was discharged from the hospital in December 1953.  Overall, there was no evidence of a currently active pulmonary condition upon examination.  

In addition, in consideration of whether the Veteran's condition has been productive of significantly disabling residuals, the Board acknowledges that the Veteran has complained of dyspnea on exertion, but the criteria for a 20 percent rating indicates that this symptom must be present following moderately advanced lesions.  The May 2011 examination report documents the results of an August 2004 CT scan that documents a finding of a subcentimeter hypoattenuating lesion in the Veteran's right kidney.  The Board finds, however, that the CT scan report indicates that observed the lesion was "too small to further characterize."  Thus, the evidence does not show that the Veteran has ever presented with at least a moderately advanced lesion, which is required in order to warrant a 20 percent rating for his inactive tuberculosis.

Overall, the evidence does not show that the Veteran had active tuberculosis or inactive tuberculosis that has been productive of at least moderately advanced lesions or other significantly disabling residuals during the period on appeal.  Thus, the Board declines to assign a compensable rating for tuberculosis pleurisy with effusion, arrested, for the period on appeal.

III.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  At present, the Veteran has service connection for tuberculosis pleurisy with effusion, arrested; cold injury residuals, left foot; cold injury residuals, right foot, unspecified anxiety disorder; and scar, fragment wound, right cheek.

The Board finds that the rating criteria contemplate the Veteran's tuberculosis, which is currently inactive, and finds it highly probative that the rating criteria contemplate manifestations that are more severe than those experienced by the Veteran.  In addition, the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Thus, referral for consideration of extraschedular rating is not warranted.

Additionally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  Here, the Veteran has not asserted that he is unemployed on account of her tuberculosis.  The Board thus
finds that further consideration of whether a TDIU is warranted under Rice is not
required.


ORDER

Entitlement to a compensable rating for tuberculosis pleurisy with effusion, arrested, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


